Appeals from an order of Supreme Court, New York County, entered on January 6, 1972, granting plaintiffs’ motion for judgment on default against defendants, Global Maritime Leasing, Panama, Inc., and Global Transocean Carriers, Ltd., Inc., and for related relief, unanimously dismissed. Respondents shall recover of appellants one bill of $40 costs and disbursements of these appeals. Defendants-appellants, who are not aggrieved parties, lack standing to appeal from an order granting a default judgment against two other defendants who have failed to appear or answer the complaint herein and who failed to “ submit or appear ” in opposition to the motion below. Had we not dismissed this appeal, we would have affirmed. Concur — McGivern, P. J., Markewich, Steuer, Capozzoli and Macken, JJ.